DETAILED ACTION
	This office action is in response to the communication filed on January 07, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-20 of U.S. Patent No. 9,959364. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Application 15/966425
US Patent 9,959,364
1. A method for providing content recommendations, comprising:

generating a graph based upon terms extracted from a content corpus, the graph comprising one or more nodes connected by one or more edges, a first edge connecting a first node and a second node, the first node representing a first term, the second node representing 


decomposing the graph into a set of topic groupings, a topic grouping comprising one or more terms that contribute to a topic of the topic grouping;


filtering the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify a set of refined topic groupings from the graph,


the filtering comprising:






determining a first entropy of the topic grouping;

determining a minimum entropy curve corresponding to the set of topic groupings and a uniform probability distribution entropy curve corresponding to the set of topic groupings;

determining whether the first entropy of the topic grouping has a value that is between the minimum entropy curve corresponding to the set of topic groupings and the uniform probability distribution entropy curve corresponding to the set of topic groupings;

removing a third term from the topic grouping responsive to determining that the first entropy of the topic grouping has 

determining that a fourth term provides a first amount of contribution to the topic;

determining whether the first amount of contribution provided by the fourth term is less than the threshold amount of contribution; and

removing the fourth term from the topic grouping responsive to determining that the first amount of contribution provided by the fourth term is less than the threshold amount of contribution,



identifying metadata of current content consumed by a user;
projecting the metadata into the set of refined topic groupings within the graph to identify a set of relevant nodes; and



providing one or more content recommendations based upon content associated with the set of relevant nodes.



generating a graph based upon terms extracted from a content corpus, the graph comprising one or more nodes connected by one or more edges, a first edge connecting a first node and a second node, the first node representing a first term, the second node 

decomposing the graph into a set of topic groupings, a topic grouping comprising one or more terms 
that contribute to a topic of the topic grouping;

filtering the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify 
a set of refined topic groupings from the graph,

the filtering comprising: 
assigning weights to respective terms within the topic grouping;



computing an entropy of the 
probability mass function;

responsive to the entropy having a value that is not between a minimum entropy curve and a uniform probability distribution entropy curve,










removing a third term from the topic grouping based upon the topic contribution threshold;  and















removing a fourth term from the topic 
grouping responsive to determining that the fourth term provides a first amount 
of contribution, less than the threshold amount of contribution, to the topic;  
identifying metadata of current content consumed by a user;

projecting the metadata into the set of refined topic groupings within the graph to identify a set of relevant nodes;  and 



providing one or more content recommendations based upon content associated with the set of relevant nodes. 


performing a multiscale harmonic analysis of the graph to obtain a set of scaling functions, a scaling function corresponding to a topic of a refined topic grouping.

2.  The method of claim 1, the filtering the set of topic groupings comprising:
performing a multiscale harmonic analysis of the graph to obtain a set of scaling functions, a scaling function corresponding to a topic of a refined topic grouping. 

3. The method of claim 2, the projecting comprising:

extracting a fifth term from the metadata; and
projecting the fifth term into the set of refined topic groupings using the set of scaling functions to identify a relevant node.

3.  The method of claim 2, the projecting comprising:

extracting a term from the metadata;  and
projecting the term into the set of refined topic groupings using the set of scaling functions to identify a relevant node.
4. The method of claim 2, the projecting comprising:
projecting the metadata into a Euclidean space, within which the set of refined 15/966,425 Page 4 topic groupings is represented, using the set of scaling functions.

4.  The method of claim 2, the projecting comprising:
projecting the metadata into a Euclidean space, within which the set of refined topic groupings is represented, using the set of scaling functions.
5. The method of claim 4, the projecting comprising:
identifying a threshold number of neighboring nodes within the Euclidean space, for inclusion within the set of relevant nodes, utilizing a locality hashing technique.

5.  The method of claim 4, the projecting comprising:
identifying a threshold number of neighboring nodes within the Euclidean space, for inclusion within the set of relevant nodes, utilizing a locality hashing technique. 

6. The method of claim 1, the identifying metadata comprising:
 identifying at least one of a non-entity term, an adjective term, an adverb term, a noun term, a verb term, an entity term, or a fifth term from the metadata.
6.  The method of claim 1, the identifying metadata comprising:
identifying at least one of a non-entity term, an adjective term, an adverb term, a noun term, a verb term, an entity term, or a term from the metadata. 

7. The method of claim 1, the current content comprising a first video, and a content recommendation comprising a second video contextually relevant to the first video.

7.  The method of claim 1, the current content comprising a first video, 
and a content recommendation comprising a second video contextually relevant to the first video. 

8. The method of claim 1, the current content associated with a first language, and a content recommendation associated with a second language.

  8.  The method of claim 1, the current content associated with a first language, and a content recommendation associated with a second language. 

9. The method of claim 1, the current content associated with a non- English language, and a content recommendation associated with the non-English language.

9.  The method of claim 1, the current content associated with a non-English language, and a content recommendation associated with the 
non-English language. 

10. The method of claim 1, the filtering comprising:
utilizing a diffusion wavelet tree construction technique to identify the set of refined topic groupings.

10.  The method of claim 1, the filtering comprising:
utilizing a diffusion wavelet tree construction technique to identify the set of refined topic groupings. 

11. The method of claim 10, the utilizing a diffusion wavelet tree construction technique comprising:
removing one or more global supportive terms from the topic grouping; and 15/966,425 Page 5
retaining one or more local supportive terms within the topic grouping.
11.  The method of claim 10, the utilizing a diffusion wavelet tree 
construction technique comprising: removing one or more global supportive terms from the topic grouping;  and retaining one or more local supportive terms within the topic grouping. 
12. The method of claim 1, the filtering the set of topic groupings comprising:
iteratively removing one or more terms from the topic grouping based upon the topic contribution threshold.

12.  The method of claim 1, the filtering the set of topic groupings comprising: iteratively removing one or more terms from the topic grouping based upon the topic contribution threshold. 

13. The method of claim 12, the iteratively removing comprising:
performing a first iteration comprising:
assigning weights to respective terms within the topic grouping;
normalizing the weights to define a probability mass function;
computing an entropy of the probability mass function; and
responsive to the entropy having a value that is not between the minimum entropy curve and the uniform probability distribution entropy curve, removing at least one term from the topic grouping based upon the topic contribution threshold.

16.  The system of claim 15, the graph generation component configured to: 
iteratively remove one or more terms from the topic grouping based upon the 
topic contribution threshold. 

14. A system for providing content recommendations, comprising:
one or more processors; and
memory comprising instructions that when executed by the one or more processors implement a graph generation component configured to:

generate a graph based upon terms extracted from a content corpus;

identify a set of topic groupings within the graph, a topic grouping comprising one or more terms that contribute to a topic of the topic grouping; and

filter the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify a set of refined topic groupings within the graph, 

the filtering comprising:



determining that a first term provides a first amount of 15/966,425Page 6contribution to the topic, wherein the first amount of contribution corresponds to a first amount of semantic relevance of the first term to the topic;




determining whether the first amount of contribution provided by the first term to the topic, is less than the threshold amount of contribution; and

removing the first term from the topic grouping responsive to determining that the first amount of contribution, provided by the first term to the topic, is less than the threshold amount of contribution, wherein the threshold amount of contribution corresponds to a threshold amount of semantic relevance; and
a content recommendation component configured to:




















identify metadata of current content consumed by a user; evaluate the set of refined topic groupings from the graph based upon the metadata to identify a set of relevant nodes; and

provide one or more content recommendations based upon content associated with the set of relevant nodes.

15.  A system for providing content recommendations, comprising:



a graph generation component configured to:

generate a graph based upon terms extracted from a content corpus;

identify a set of topic groupings within the graph, a topic grouping comprising one or more terms that contribute to a topic of the topic grouping; and

filter the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify a set of refined topic groupings within the graph, 

the filtering comprising:

removing a first term from the topic grouping responsive to:
determining that the first term provides a first amount of contribution to the topic,



wherein the first amount of contribution 
corresponds to a first amount of semantic relevance of the first term to the topic;  and

determining that the first amount of contribution is less than the threshold amount of contribution, 


wherein the threshold amount of contribution corresponds to a threshold amount of semantic relevance;  







assigning weights to respective terms within the topic grouping; 

normalizing the weights to define a probability mass function;

computing an entropy of the probability mass function; and

responsive to the entropy having a value that is not between a minimum entropy curve and a uniform probability distribution entropy curve, removing a second term from the topic grouping based upon the topic contribution threshold;  and

a content recommendation component configured to: 

identify metadata of current content consumed by a user;  evaluate the set of 
refined topic groupings from the graph based upon the metadata to identify a 
set of relevant nodes;  and

provide one or more content recommendations based upon content associated with the set of relevant nodes. 
 

15. The system of claim 14, the graph generation component configured to:
remove one or more terms from the topic grouping based upon an entropy of the topic grouping.  

16.  The system of claim 15, the graph generation component configured to: 
iteratively remove one or more terms from the topic grouping based upon the topic contribution threshold. 

16. The system of claim 14, the graph generation component configured to:



















Iteratively remove one or more terms from the topic grouping based upon the topic contribution threshold: and
perform a first iteration comprising:
assign weights to respective terms within the topic grouping;






normalize the weights to define a probability mass function;

compute an entropy of the probability mass function; and

responsive to the entropy having a value that is not between a minimum entropy curve and a uniform probability distribution entropy curve,

remove at least one term from the topic grouping based upon the topic contribution threshold.  

1.  A method for providing content recommendations, comprising: 

generating a graph based upon terms extracted from a content corpus, the graph comprising one or more nodes connected by one or more edges, a first edge connecting a first node and a second node, the first node representing a first term, the second node representing a second term, and the first edge representing a relationship between the first term and the second term;

decomposing the graph into a set of topic groupings, a topic grouping comprising one or more terms 
that contribute to a topic of the topic grouping;

filtering the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify 
a set of refined topic groupings from the graph,

the filtering comprising: 
assigning weights to respective terms within the topic grouping;

normalizing the weights to define a probability mass function;

computing an entropy of the 
probability mass function;

responsive to the entropy having a value that is not between a minimum entropy curve and a uniform probability distribution entropy curve,

removing a third term from the topic grouping based upon the topic contribution threshold;  and

removing a fourth term from the topic 
grouping responsive to determining that the fourth term provides a first amount 
of contribution, less than the threshold amount of contribution, to the topic;  
identifying metadata of current content consumed by a user;

projecting the metadata into the set of refined topic groupings within the graph to identify a set of relevant nodes;  and 

providing one or more content recommendations based upon content associated with the set of relevant nodes. 

17.  The system of claim 15, the minimum entropy curve corresponding to the set of topic groupings and the uniform probability distribution entropy curve corresponding to the set of topic groupings. 

17. The system of claim 14, the graph generation component configured to:
utilize a diffusion wavelet tree construction technique to identify the set of refined topic groupings. 

18.  The system of claim 15, the graph generation component configured to: 
utilize a diffusion wavelet tree construction technique to identify the set of refined topic groupings. 

18. The system of claim 14, the filtering comprising:



















determining that a second term provides a second amount of contribution to the topic, wherein the second amount of contribution corresponds to a second amount of semantic relevance to the second term to the topic;























determining whether the second amount of contribution, provided by the second term to the topic, is less than the threshold amount of contribution; and



















not removing the second term from the topic grouping responsive to determining that the second amount of contribution, provided by the second term to the topic, is not less than the threshold amount of contribution.
1.  A method for providing content recommendations, comprising: 

generating a graph based upon terms extracted from a content corpus, the graph comprising one or more nodes connected by one or more edges, a first edge connecting a first node and a second node, the first node representing a first term, the second node representing a second term, and the first edge representing a relationship between the first term and the second term;

decomposing the graph into a set of topic groupings, a topic grouping comprising one or more terms 
that contribute to a topic of the topic grouping;

filtering the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify 
a set of refined topic groupings from the graph,

the filtering comprising: 
assigning weights to respective terms within the topic grouping;

normalizing the weights to define a probability mass function;

computing an entropy of the 
probability mass function;

responsive to the entropy having a value that is not between a minimum entropy curve and a uniform probability distribution entropy curve,

removing a third term from the topic grouping based upon the topic contribution threshold;  and

removing a fourth term from the topic 
grouping responsive to determining that the fourth term provides a first amount 
of contribution, less than the threshold amount of contribution, to the topic;  
identifying metadata of current content consumed by a user;

projecting the metadata into the set of refined topic groupings within the graph to identify a set of relevant nodes;  and 

providing one or more content recommendations based upon content associated with the set of relevant nodes. 


11. The method of claim 10, the utilizing a diffusion wavelet tree construction technique comprising:

removing one or more global supportive terms from the topic grouping; and 15/966,425 Page 5
retaining one or more local supportive terms within the topic grouping.

19. A nontransitory memory device storing instructions that, when executed on a processor of a server, cause the server to provide content recommendations, by:

decomposing a graph, comprising one or more terms extracted from a content corpus, into a set of topic groupings, a topic grouping comprising one or more terms that contribute to a topic of the topic grouping;

filtering the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify a set of refined topic groupings from the graph,
the filtering comprising:







determining a first entropy of the topic grouping;

determining a minimum entropy curve corresponding to the set of topic groupings and a uniform probability distribution entropy curve corresponding to the set of topic groupings;
determining whether the first entropy of the topic grouping has a value that is between the minimum entropy curve corresponding to the set of topic groupings and the uniform probability distribution entropy curve corresponding to15/966,425 Page 8the set of topic groupings;

removing a second term from the topic grouping responsive to 


determining that the first entropy of the topic grouping has a value that is not between the minimum entropy curve corresponding to the set of topic groupings and the uniform probability distribution entropy curve corresponding to the set of topic groupings;

identifying metadata of a current content consumed by a user;

evaluating the set of refined topic groupings within the graph based upon the metadata to identify a set of relevant nodes; and

providing one or more content recommendations based upon content associated with the set of relevant nodes. 

20.  A nontransitory memory device storing instructions that, when executed 
on a processor of a server, cause the server to provide content 
recommendations, by:

decomposing a graph, comprising one or more terms extracted from a content corpus, into a set of topic groupings, a topic grouping comprising one or more terms that contribute to a topic of the topic grouping;

filtering the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide 
to an associated topic, to identify a set of refined topic groupings from the 
graph, the filtering comprising:

assigning weights to respective terms within the topic grouping;

normalizing the weights to define a probability mass function;

computing an entropy of the probability mass function;  and 






responsive to the entropy having a value that is not between a minimum entropy 
curve and a uniform probability distribution entropy curve,





removing a second term from the topic grouping based upon the topic contribution threshold;










identifying metadata of a current content consumed by a user; 

evaluating the set of refined topic groupings within the graph based upon the metadata to identify a set of relevant nodes;  and

providing one or more content recommendations based upon content associated with the set of relevant nodes. 


20. The nontransitory memory device of claim 19, the filtering comprising:
determining that a third term provides a first amount of contribution to the topic;
determining whether the first amount of contribution provided by the third term is less than the threshold amount of contribution; and
removing the third term from the topic grouping responsive to determining that the first amount of contribution provided by the third term is less than the threshold amount of contribution. 

12.  The method of claim 1, the filtering the set of topic groupings comprising: 






iteratively removing one or more terms from the topic grouping based upon the topic contribution threshold. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asseily (US Pub 2015/0089409) in view of Barad (US Pub 2013/0212095).

With respect to claim 14, Asseily discloses a system for providing content recommendations, comprising:
a graph generation component (Asseily: Paragraph 8 – generate user relevance in an opinion graph; Paragraphs 34 and 67 – server generating opinion graph; Figure 6 – opinion graph) configured to:
generate a graph based upon terms extracted from a content corpus (Asseily: Paragraphs 28 and 78 – extracting entities from opinions, opinion data derived from a corpus, storing extracted entities; Paragraph 34 - graph includes topics with opinion, topics in conjunction with opinion words; Paragraph 67 - opinion graph includes mapping of similarly related topics; Figure 6 – opinion graph);
identify a set of topic groupings within the graph, a topic grouping comprising one or more terms that contribute to a topic of the topic grouping (Asseily: Paragraph 34 - graph includes topics with opinion; Paragraph 67 - opinion graph includes mapping of similarly related topics; Figure 6 – opinion graph); and
filter the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, to identify a set of refined topic groupings within the graph, the filtering comprising (Asseily: Paragraph 61 – filter out less confident opinions, select for manual filtering/selection, confidence threshold used to filter out less confident opinions; Paras 97 and 99 – threshold ratio, topic exceeding minimum threshold; here Asseily discloses filtering topics based upon a confidence threshold specifying a threshold amount of contribution a term provides to a topic, but does not explicitly discloses a topic contribution threshold specifying a threshold amount of contribution):
determining that a first term provides a first amount of contribution to the topic, wherein the first amount of contribution corresponds to a first amount of semantic relevance to the first term to the topic (Asseily: Paragraphs 18, 38, and 68 – semantic relationships between entities; Paragraph 61 – filter out less confident opinions, select for manual filtering/selection, confidence threshold used to filter out less confident opinions; Paras 97 and 99 – threshold ratio, topic exceeding minimum threshold; here Asseily discloses an amount of confidence to a topic and semantic relationship between entities or topics, but does not explicitly disclose determining an amount of contribution to a topic, wherein the contribution corresponds to an amount of semantic relevance to the term to the topic);
determining whether the first amount of contribution provided by the first term is less than the threshold amount of contribution to the topic (Asseily: Paragraph 61 – filter out less confident opinions, select for manual filtering/selection, confidence threshold used to filter out less confident opinions; Paras 97 and 99 – threshold ratio, topic exceeding minimum threshold; here Asseily discloses determining confidence against a confidence threshold, but does not explicitly discloses determining whether a contribution provided by a term is less than a threshold amount of contribution to a topic); and
removing the first term from the topic grouping responsive to determining that the first amount of contribution, provided by the first term to the topic, is less than the threshold amount of contribution, wherein the threshold amount of contribution corresponds to a threshold amount of semantic relevance (Asseily: Paragraphs 18, 38, and 68 – semantic relationships between entities; Paragraph 61 – filter out less confident opinions, select for manual filtering/selection, confidence threshold used to filter out less confident opinions; Paras 97 and 99 – threshold ratio, topic exceeding minimum threshold; here Asseily discloses removing less confident terms or opinions based on a confidence threshold, but does not explicitly discloses removing term from topic grouping responsive to determining that a contribution provided by the term to the topic is less than the threshold amount of contribution, wherein the threshold amount of contribution corresponds to a threshold amount of semantic relevance); and
a content recommendation component (Asseily: Paragraph 81 – server configured to suggest or recommend appropriate content and opinions; Paragraph 82 – calculate relevance based on user activity, recommendation based on relevance centered on graph) configured to:
identify metadata of current content consumed by a user (Asseily: Paragraph 42 – metadata added to opinion; Paragraph 64 - content included data extracted from metadata; Paragraph 89 – metadata surrounding nodes in opinion graph);
evaluate the set of refined topic groupings from the graph based upon the metadata to identify a set of relevant nodes (Asseily: Paragraph 42 – metadata added to opinion; Paragraph 64 - content included data extracted from metadata; Paragraph 89 – metadata surrounding nodes in opinion graph); and
provide one or more content recommendations based upon content associated with the set of relevant nodes (Asseily: Paragraph 81 – suggest/recommend appropriate content and opinions; Paragraph 82 – recommendation based on graph).
Asseily discloses filtering based on a confidence threshold and semantic relationship, however, Asseily does not explicitly disclose:
filter the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic, the filtering comprising:
determining that a first term provides a first amount of contribution to the topic, wherein the first amount of contribution corresponds to a first amount of semantic relevance to the first term to the topic;
determining whether the first amount of contribution provided by the first term is less than the threshold amount of contribution to the topic; and
removing the first term from the topic grouping responsive to determining that the first amount of contribution, provided by the first term to the topic, is less than the threshold amount of contribution, wherein the threshold amount of contribution corresponds to a threshold amount to semantic relevance;
The Barad reference discloses filter the set of topic groupings based upon a topic contribution threshold, specifying a threshold amount of contribution a term is to provide to an associated topic (Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed), the filtering comprising:
determining that a first term provides a first amount of contribution to the topic, wherein the first amount of contribution corresponds to a first amount of semantic relevance to the first term to the topic (Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed);
determining whether the first amount of contribution provided by the first term is less than the threshold amount of contribution to the topic (Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed); and
removing the first term from the topic grouping responsive to determining that the first amount of contribution, provided by the first term to the topic, is less than the threshold amount of contribution, wherein the threshold amount of contribution corresponds to a threshold amount to semantic relevance (Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Asseily and Barad, to have combined Asseily and Barad. The motivation to combine Asseily and Barad would be to 

With respect to claim 18, Asseily in view of Barad discloses the system of claim 14, the graph generation component configured to:
determining that a second term provides a second amount of contribution to the topic, wherein the second amount of contribution corresponds to a second amount of semantic relevance to the second term to the topic (Asseily: Paragraphs 18, 38, and 68 – semantic relationships between entities; Paragraph 61 – filter out less confident opinions, select for manual filtering/selection, confidence threshold used to filter out less confident opinions; Paragraphs 97 and 99 – threshold ratio, topic exceeding minimum threshold; Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed) to:
determining whether the second amount of contribution, provided by the second term to the topic, is less than the threshold amount of contribution (Asseily: Paragraph 61 – confidence threshold used to filter out less confident imported opinions; Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed); and
not removing the second term from the topic grouping responsive to determining that the second amount of contribution, provided by the second term to the topic, is not less than the threshold amount of contribution (Asseily: Paragraphs 18, 38, and 68 – semantic relationships between entities; Paragraph 61 – filter out less confident opinions, select for manual filtering/selection, confidence threshold used to filter out less confident opinions; Paras 97 and 99 – threshold ratio, topic exceeding minimum threshold; Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed; here a term is not filtered out or removed if the contribution is not less than the threshold amount of contribution).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asseily (US Pub 2015/0089409) in view of Barad (US Pub 2013/0212095) and in further view of Gao (US Pat 7,275,029).

With respect to claim 15, Asseily in view of Barad discloses the system of claim 14, the graph generation component configured to:
remove one or more terms from the topic grouping based upon an entropy of the topic grouping (Asseily: Paragraph 61 – confidence threshold used to filter out less confident imported opinions; Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed; here Asseily and Barad teaches removing terms from the topic grouping based upon a threshold of the topic grouping, however, does not explicitly teach removing based upon an entropy).
Asseily discloses removing terms from the topic grouping based upon a confidence threshold of the topic grouping and Barad discloses removing terms from the topic grouping based upon a contribution threshold of the topic grouping, however, Asseily does not explicitly disclose:
remove one or more terms from the topic grouping based upon an entropy of the topic grouping.
The Gao reference discloses removing based upon an entropy (Gao: Column 3, lines 25-67 – iteratively refining a language model, filter eliminating chunks from training data, count of a chunk is a measure of the probability of a word combination weighted by the perplexity of the chunk, measuring probability of a word; Column 8, lines 35-59 – calculate probability of an item from a context of associated items and based on frequency value, pruning items based on a threshold occurrence frequency; Column 11 line 59 – Column 12 line 16 – utilizing a relative entropy-based pruning algorithm, removing as many under-utilized probabilities as possible, examine weighted relative entropy for deletion; Figures 3 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Asseily, Barad, and Gao, to have combined Asseily, Barad, and Gao. The motivation to combine Asseily, Barad, and Gao would be to optimize the performance and size of a language model by iteratively refining the model by filtering and entropy pruning (Gao: Column 3 line 25 - Column 4 line 16).

With respect to claim 16, Asseily in view Barad and in further view of Gao discloses the system of claim 15, the graph generation component configured to:
iteratively remove one or more terms from the topic grouping based upon the topic distribution threshold (Asseily: Paragraph 61 – confidence threshold used to filter out less confident imported opinions; Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed; Gao: Column 3, lines 25-67 – iteratively refining a language model, filter eliminating chunks from training data, count of a chunk is a measure of the probability of a word combination weighted by the perplexity of the chunk, measuring probability of a word; Column 11 line 59 – Column 12 line 16 – utilizing a relative entropy-based pruning algorithm, removing as many under-utilized probabilities as possible, examine weighted relative entropy for deletion; Figures 3 and 4); and 
perform a first iteration (Gao: Column 3, lines 25-67 – iteratively refining a language model) comprising:
assign weights to respective terms within the topic grouping (Gao: Column 3, lines 25-67 – iteratively refining a language model, filter eliminating chunks from training data, count of a chunk is a measure of the probability of a word combination weighted by the perplexity of the chunk, measuring probability of a word; Column 11 line 59 – Column 12 line 16 – utilizing a relative entropy-based pruning algorithm, removing as many under-utilized probabilities as possible, examine weighted relative entropy for deletion; Figures 3 and 4);
normalize the weights to define a probability mass function (Gao: Column 8, lines 35-59 – calculate probability of an item from a context of associated items and based on frequency value, pruning items based on a threshold occurrence frequency; Column 11 line 59 – Column 12 line 16 – utilizing a relative entropy-based pruning algorithm, removing as many under-utilized probabilities as possible, examine weighted relative entropy, deleted probability mass; Figures 3 and 4);
compute an entropy of the probability mass function (Gao: Column 11 line 59 – Column 12 line 16 – utilizing a relative entropy-based pruning algorithm, removing as many under-utilized probabilities as possible, examine weighted relative entropy, deleted probability mass; Figures 3 and 4); and
responsive to the entropy having a value that is not between a minimum entropy curve and a uniform probability distribution entropy curve, remove at least one term from the topic group based upon the topic contribution threshold (Gao: Column 11 line 59 – Column 12 line 16 – utilizing a relative entropy-based pruning algorithm, removing as many under-utilized probabilities as possible, examine weighted relative entropy, deleted probability mass; Figures 3 and 4).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asseily (US Pub 2015/0089409) in view of Barad (US Pub 2013/0212095) and in further view of Liberty (US Pub 2007/0214133).

With respect to claim 17, Asseily in view of Barad discloses the system of claim 14, the graph generation component configured to:
utilize a diffusion wavelet tree construction technique to identify the set of refined topic groupings (Asseily: Paragraph 34 - graph includes topics with opinion; Paragraph 67 - opinion graph includes mapping of similarly related topics; Figure 6 – opinion graph; Barad: Paragraph 58 – topic related words are obtained and are used to determine the topic specific lexicon, determine which words appear with a statistical frequency that is greater than a threshold, determine words that are semantically relevant for a specific topic as part of the topic model, words than are not semantically relevant are removed; here Asseily and Barad teaches utilizing a technique to identify a set of refined topic groupings based on a threshold, however, does not explicitly teach utilizing a diffusion wavelet tree construction technique)
Asseily and Barad teaches utilizing a technique to identify a set of refined topic groupings based on a threshold, however, Asseily does not explicitly disclose:
utilize a diffusion wavelet tree construction technique to identify the set of refined topic groupings.
The Liberty reference discloses utilizing a diffusion wavelet tree construction technique to identify the set of refined topic groupings (Liberty: Paragraph 90 – filtering words; Paragraph 170 – scaling functions and wavelets allow analysis of functions on graph in multiscale fashion, functions on graph in terms of diffusion wavelets and scaling function; Paragraph 171 – graph compressed and denoised; Paragraph 195 – multiscale geometric harmonic diffusion metric structure storing hash functions and key word indexes).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, having the teachings of Asseily and Liberty, to have combined Asseily and Liberty. The motivation to combine Asseily and Liberty would be to improve information retrieval by utilizing additional information that refines the scope of the information to be retrieved (Liberty: Para 14).

Allowable Subject Matter
	Claims 1-13, 19, and 20 are in condition for allowance if the pending double patenting rejection is overcome.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
April 10, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164